“ ` Case 1:19-cr-10075-I\/|LW Document 34 Filed 03/28/19 Page 1 of 3

AO l99A (Rev. l2/l l) Order Setting Conditions ofRelease Page l of

3 Pages

 

/"\ UNITED STATES DISTRICT COURT

for the
District of Massachusetts

United States of America
v.

Case No. 1119-cr-10075-MLW
Rudo|ph Meredith
Defendant

ORDER SETTING CONDITIONS OF RELEASE

 

IT lS ORDERED that the defendant’s release is subject to these conditions:

7&-(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

W (3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making

any change of residence or telephone number.

_%w/ (4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that

the court may impose.

The defendant must appear at:

 

Place

 

Ol'l

 

Dare and Time
If blank, defendant will be notified of next appearance

k (5) The defendant must sign an Appearance Bond, if ordered.

Case 1:19-Cr-10075-I\/|LW Document 34 Filed 03/28/19 Page 2 of 3

AO 1993 (Rev. l2i'l l) Additional Conditions ofRelease Page _2_ of l Pages

ADDITIONAL CONDITIONS OF RELEASE

lT IS FURTHER ORDERED tltat the defendant's release is subject to the conditions marked below:

()(6)

%"'t><) (7)
(><)

W¢"t><)
c )
p//J-~t><)
r><)
W,_F<x)
S/;,,t><)
t )
< )

,»¢"'\\.
t )
t )
t )
t )
t )
t )
t )
t )

cj¢-t><)
V(,,__,i><)

The defendant is placed in the custody of:

Pcrson or organization
Adt.il'CSS (om'y r`fn'bove i`.i' an r)rgairr`:a!i`ori)

 

 

City and state Tcl. No.
who agrees to (a) supervise the defendunt, (b) use every effort to assure the defendant’s appearance at all court proceedings. and (c) notify the court immediately
il`t|ie defendant violates a condition ofrelease or is no longer in the custodian`s custody.

 

 

 

 

 

Signcd:
Ciistodi'an Da.'e
'l`hc defendant must:
(a) submit to supervision by and report for supervision to the Pretl'ial Se|‘VlCeS as directed ,
telephone number , no later titan
(b) continue or actively seek employmeiit.

tc)
td)
(C)
tit

(g)
(h)
(i)
tl)
(k)

(|)
(ni)

tul

(0)

(11)

tq)

(S)

continue or start an education program.
surrender any passport to: Tl'te OffiCe Of Pt'Obathl`l & Pretria| ServiCeS

 

not obtain a passport or other international travel docuntent.

 

abide by the following restrictions on personal association. residcnee, or travel: Tra\i'el |S restricted tO Unlted State$

 

avoid all coiitact, directly or indirectly with any person who` is or may be a victim or witness in the investigation or prosecution.
including co-defendants (except` in the presence of counse|)

 

get medical or psychiatric treatment

 

 

return to custody each at o‘clock alter being released at o`clock for cmployment_. schooling.
or the following purposes:

 

 

maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

not possess a lircarni, destructive devicc, or other \veapon.

not use alcohol ( ) at all ( ) excessive|y.

not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

submit to testing for a prohibited substance ifrequired by thc pretrial services office or supervising officer. Testing may be used with random
frequency and may include urine testing, the wearing ofa sweat patcl'i, a remote alcohol testing System, and/or any form of prohibited
substance screening or testing. The defendant must not obstruct, attempt to obstruct, ortamper with the efficiency and accuracy ofproliibited
substance screening or testing

participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or

supervising ofl`iccr.

participate in one of the following location restriction programs and comply with its requirements as directed

( ) (i) Curfcw. You are restricted to your residence every day ( ) from to , or ( ) as
directed by the pretrial services office or supervising officer; or

( ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medica|,
substance abuse, or mental health treatinent; attorney visits; court appearances; court-ordered obligations; or other activities
approved in advance by thc pretrial services office or supervising officer; or

( )(iii) I'lome lncarceration. You arc restricted to 24-liour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all ofthe program

requirements and instructions provided

( )You must pay all or part ofthe cost ofthe program based on your ability to pay as determined by the pretrial services office or

supervising oflicer.

report as soon as possible, to the pretrial services office or supervising ofticcr, every contact with law enforcement personnel, including
arrests, questioning or traffic stops. l l _ _
N|arritain residence and do not move without prior permission

 

Case 1:19-cr-10075-I\/|LW Document 34 Filed 03/28/19 Page 3 of 3

A0199C insane/osi Adviceori=ensiri¢s regs 3 of 3 Pages
ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVlSED OF THE FOL.I_.OW]NG PENALTlES AND SANCT|ONS:

Vio|ating any ofthe foregoing conditions of release may result in the immediate issuance ofa warrant for your arrest, a
revocation ofyour release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, ifyou commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (1'. c., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness1 victim, or informant; retaliate or attempt to retaliate against a witness1 victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
Signiiicantly more serious ifthey involve a killing Or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of tiheen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years m you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. ln
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowlcdgment of the Defendant

l acknowledge that l am the defendant in this case and that I am aware of the conditions ofrelease. l promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed l am aware of the penalties and sanctions set forth above.

 

Dejéndanr 's .S'r`grimure

%Qd/P".S`C)€'L C?_'

Ci'ry and Si'ate

Directions to the Uriited States Marshal

( ‘/)/UE defendant is ORDERED released after processing

( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk orjudge that the defendant
has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified

m scalia MW W
i l Judicial O_Hicer 's Si'grraiure

W¢§ellyann Beimont ___l§eputy C|erk

Pri`ntea' name raid title

 

DlSTR|BUTlON: COURT DEFENDANT PRETRlAL SERVlCE U.S. ATFORNEY U.S_ MARSllAL

